SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Report on Form 6-K dated For the month ofOctober 2010 Homex Development Corp. (Translation of Registrant's Name Into English) Boulevard Alfonso Zaragoza Maytorena 2204. Bonanza 80020. Culiacán , Sinaloa, México. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b); 82-) Homex Announces 3Q10 Results in Line with its 2010 Guidance Operating income up 19 percent; Gross Margin Improves to 33 percent y.o.y Culiacan Mexico, October 25, 2010 Desarrolladora Homex, S.A.B. de C.V. (Homex or the Company) [NYSE: HXM,BMV:
